     Case 1:13-bk-10386-GM         Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11               Desc
                                    Main Document     Page 1 of 47


1
2
                                                                       FILED & ENTERED
3
4                                                                            OCT 23 2018
5
                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
6                                                                       BY Gonzalez DEPUTY CLERK


7
8
                               UNITED STATES BANKRUPTCY COURT
9
                                 CENTRAL DISTRICT OF CALIFORNIA
10
                                  SAN FERNANDO VALLEY DIVISION
11
12
13    In re:                                           Case No.: 1:13-bk-10386-GM
14    Shirley Foose McClure                            CHAPTER 11
15                                                     MEMORANDUM OF OPINION ON (1)
                                                       MOTION OF JOHN P. REITMAN, CHAPTER
16                                                     11 TRUSTEE, FOR ORDER APPROVING
17                                                     SETTLEMENT WITH BARRETT S. LITT, ET
                                                       AL. PURSUANT TO FED. R. BANKR. P.
18                                       Debtor(s).
                                                       9019 [dkt. 1344]; (2) MOTION BY DEBTOR
                                                       TO COMPEL ABANDONMENT OF STATE
19                                                     COURT LITIGATION CASE BC443404 [dkt.
20                                                     1355]

21                                                     Date:      March 27, 2018
                                                       Time:      9:00 AM
22                                                     Courtroom: 302
23
24             Two motions are pending before this Court. They have overlapping issues and

25    thus will be dealt with jointly.

26
27    The Motions:

28




                                                      -1-
     Case 1:13-bk-10386-GM              Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                             Desc
                                         Main Document     Page 2 of 47


1              John Reitman, chapter 11 trustee (the “Trustee”) for the estate (the “Estate”) of
2     Shirley McClure1 (the “Debtor”), moves for approval of a settlement between the Trustee
3     and Barrett Litt and affiliated parties (the “Litt Parties”). This motion (the “Motion to
4     Settle”) concerns the state court malpractice action brought by McClure, Superior Court
5     BC393584 (the “Litt State Court Action”), which includes malpractice claims for advising
6     the Debtor and her son to make an IRC §1033 election for the majority of their
7     settlement funds and to invest in various real estate rental properties pursuant to that

8     election. It also would resolve all pending appeals by Litt from orders of this court. [dkt.

9     1344]

10             Shirley McClure filed a motion to abandon (the “Motion to Abandon”) the state

11    court malpractice action that she brought against Jeffrey Tidus, et. al, Superior Court

12    BC443404 (the “Tidus Case.”). In the Tidus Case, McClure is contending that Tidus

13    committed malpractice in defending her against the fee claim of Litt, et al., thus resulting

14    in a judgment of over $11 million. [dkt. 1355]

15
16    Background:

17             I have been the judge assigned to Ms. McClure’s cases since her initial filing in

18    1992. The following summary is the best of my memory with some basic review of the

19    dockets. This is meant to provide a framework as to the structure of the cases.

20    McClure has laid out specifics from her prospective in her summary of her case-in-chief,

21    which is discussed in much greater detail below.

22             1:92-bk-13717-GM (“1992 Case”): In January 1992, McClure filed her first

23    chapter 11 case. At that time she was involved in federal court litigation with the City of

24    Long Beach (“Long Beach Litigation”). I believe this was concerning a zoning issue

25    which prevented her from using her property for her business, but I could be wrong as

26    to the basis of that litigation. She quickly confirmed a Plan that provided for 100 percent

27    payout upon a successful conclusion to the Long Beach Litigation.

28    1
       The identification of “McClure” refers only to Shirley McClure. When it is necessary to specifically identify Jason
      McClure, he will be referred to as Jason or Jason McClure.




                                                               -2-
     Case 1:13-bk-10386-GM               Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                                Desc
                                          Main Document     Page 3 of 47


1              During the years prior to at least 2007, McClure worked in Litt’s office, serving as
2     a paralegal on her cases. I do not recall whether she was paid or not for these services
3     and/or whether she performed other work for Litt (not connected with her own cases).
4     This is one of the issues in both the Litt State Court Action and the Tidus Case. Until
5     June 2007, she was represented by Litt in both the Long Beach Litigation and in the
6     1992 Case.2
7              The Long Beach Litigation eventually settled for an amount in the range of $20

8     million, some of which McClure invested in about eighteen parcels of real property, all or

9     most of which she has leased to third parties. Her son Jason McClure, also a co-

10    plaintiff in the Long Beach Litigation, is or was a 5 percent owner in some or all of these

11    properties.

12             Once the Long Beach Litigation settled, McClure was able to proceed with

13    amending her confirmed Plan and moving the 1992 Case toward consummation, a final

14    decree, and closure.

15             In 2007 McClure substituted in for Litt, representing herself in the 1992 Case.3

16    Then in April 2008, Robinson, Diamant & Wolkowitz substituted in for McClure and

17    proceeded to file claims objections and move the confirmed Plan toward substantial

18    consummation. In January 2009 that firm filed a motion to withdraw on the basis of

19    nonpayment of fees.4

20             At some time before 2008, a fee dispute arose between McClure and Litt. On

21    April 3, 2009, Litt filed a final application for compensation in the amount of

22    $9,097,265.25 fees and $990,592.06 expenses. The fee application stated that Litt had

23    already received $9 million from McClure and he sought an additional sum per the

24    Order approving the Fourth Amended Disclosure Statement Describing the First Post

25    Confirmation Chapter 11 Plan entered on March 12, 1998.5 In April 2009, the Court

26
      2
        Barrett Litt changed law firms several times after the initial 1992 case was filed. The name “Litt” is meant to
27
      include any claim that he had either individually or as a member of such firm(s).
      3
28      1992 Case, dkt. 53. She also substituted herself for Thomsen Young, dkt. 54.
      4
        1992 Case, dkt. 56, 121, 134.
      5
        1992 Case, dkt. 124, et seq.




                                                               -3-
     Case 1:13-bk-10386-GM              Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                           Desc
                                         Main Document     Page 4 of 47


1     entered its order allowing Robinson, Diamant & Wolkowitz to withdraw as McClure’s
2     attorney and shortly thereafter Jeffrey Tidus and his firm of Baute & Tidus, LLP took
3     over representation of McClure in the fee dispute.6
4             The Litt fee dispute moved forward. The OUST objected to the initial fee
5     distribution without prior court approval. At the hearing on August 12, 2009, I issued my
6     tentative ruling in favor of Litt, which was followed by an order granting his
7     compensation application.7 Under that Order, Litt obtained a judgment for

8     $1,104,503.57 unpaid fees and expenses and an abstract of judgment in this amount

9     was issued by the court.8

10            Tidus, on behalf of McClure, filed a motion to reconsider, which was denied after

11    an extensive legal battle.9 McClure took a timely appeal.10

12            While the appeal was pending at the district court, the parties fought over

13    whether the Litt judgment should be stayed pending appeal and what use, if any,

14    McClure could make of properties subject to Litt’s abstract of judgment. In January

15    2010, McClure was once again representing herself, but by March of that year she had

16    engaged the firm of SulmeyerKupetz to represent her in the stay litigation.11

17            In April 2011, McClure brought a motion for final decree in the 1992 Case (her

18    second attempt), which was denied. In August 2013, through Greenberg & Bass (which

19    apparently now represented her), she again sought a final decree, which was once

20    again denied.

21
22
23    6
        1992 Case, dkt. 134. Tidus began filing papers on June 10, 2009 (dkt. 137), but I find no Order to employ on the
      docket. His firm’s first appearance was representing McClure in her opposition to the Robinson motion to
24    withdraw. That was filed as “Attorneys Specially Appearing for Reorganized Debtor” [dkt. 122]. The Tidus Firm
      continued to represent Ms. McClure throughout the fee dispute with Litt and that representation is the basis of
25    the Tidus Case.
      7
        1992 Case, dkt. 144, 146. Dkt. 144 contains a summary of the arguments, as well as the Court’s tentative ruling.
26    8
        1992 Case, dkt. 154. A motion to stop perfection was filed, but denied. Dkt. 155, 156.
      9
        1992 Case, dkt. 150 et seq., dkt. 182.
27    10
         USDC 2:09-cv-09400-GW
      11
28       The docket in the 1992 Case is not clear when one firm exited, another firm entered, or McClure acted pro se. It
      does show a variety of motions and oppositions were filed by different people at various times, so the Court is
      extrapolating general dates.




                                                              -4-
     Case 1:13-bk-10386-GM              Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                           Desc
                                         Main Document     Page 5 of 47


1             Meanwhile the struggle went on between McClure and Litt as to the use of the
2     properties subject to the Litt abstract [the “Litt Lien”]. In October 2014, McClure hired
3     Faye Rasch as her special bankruptcy counsel, to assist and advise McClure, who
4     would “maintain control of her Chapter 11 Cases, and file documents in pro-per.”12 The
5     Court allowed this in the 1992 Case and in the 2013 Case.
6             On August 16, 2016, McClure received her discharge and the 1992 Case was
7     closed.

8
9             1:13-bk-10386 (“2013 Case” or “Current Bankruptcy”)13

10            On December 21, 2012, McClure filed a new chapter 11 bankruptcy case in the

11    Los Angeles Division of the court, which was the proper venue. Because of the prior

12    case, the Current Bankruptcy was quickly transferred to the San Fernando Valley

13    Division and given the case number of 1:13-bk-10386-GM. Greenberg & Bass filed the

14    petition on her behalf and was representing her in both the 1992 Case and the Current

15    Bankruptcy.

16            The Current Bankruptcy case has been dominated by eight ongoing issues:

17         (1) McClure’s need to use the rents of her various properties (cash collateral) to

18            make mortgage payments, maintain the properties, pay taxes, and provide

19            herself with a salary as the manager of these properties;

20         (2) The time that it took for a final determination by the Ninth Circuit Court of Appeals

21            as to the appeal by McClure of the Litt judgment;

22         (3) The existence of Litt’s lien on most of the real properties, the amount of equity

23            needed to protect him, his wish to be paid forthwith, and his desire to encourage

24            (force?) McClure to drop the superior court malpractice lawsuit, etc. against him

25            (the Litt State Court Action);

26
27
      12
28      1992 Case, dkt. 268
      13
        Although the Current Bankruptcy was actually filed in December 2012, because of the divisional transfer it has a
      2013 prefix. To avoid confusion, the identification “2013 Case” is used.




                                                             -5-
     Case 1:13-bk-10386-GM          Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11          Desc
                                     Main Document     Page 6 of 47


1          (4) The desire of City National Bank (“CNB”) and Pacific Mercantile Bank (“PMB”) to
2              be paid on their mortgages;
3          (5) The time that it took for a final determination by the Franchise Tax Board (“FTB”)
4              as to whether McClure could claim the benefits of IRC §1033;
5          (6) McClure’s hesitancy to release control to qualified bankruptcy counsel who could
6              take her through the whole process;
7          (7) McClure’s attempt to keep as many properties as possible, regardless of their net

8              cash flow;

9          (8) McClure’s serious health issues.

10             During the Current Bankruptcy, McClure has hired and fired several attorneys.

11    Greenberg and Bass and Faye Rasch continued for a while to assist her in both cases.

12    She hired Robert Scholnick as special counsel to deal with tenant damage and eviction

13    matters. This was later expanded so that he also represented McClure in the Litt State

14    Court Action.14 Wood, LLP was hired as special tax counsel to deal with the IRC §1033

15    issues.15 In September 2013, McClure hired Peter M. Kunstler, Esq. to represent the

16    estate in the various state court actions.16

17             During the first year of the case, 300 matters were docketed. McClure, through

18    the Greenberg & Bass firm, filed a Disclosure Statement and a First Amended

19    Disclosure Statement, she listed and/or sold some out-of-state properties, and she hired

20    special counsel and accountants to deal with a variety of issues. Litt opposed many of

21    the motions when they impacted properties on which he had a judgment lien or the

22    general proceeding of the case or of the Litt State Court Action.

23         The secured creditors kept up their pressure and in the second year of the case,

24    McClure reluctantly started listing California properties for sale. She sold a few. In

25    August 2014, Greenberg & Bass was substituted out as attorney for the debtor-in-

26    possession and McClure began representing herself.17 She immediately employed the

27    14
         2013 Case, dkt. 217
      15
28       2013 Case, dkt. 169, 258
      16
         2013 Case, dkt. 254
      17
         2013 Case, dkt. 435




                                                     -6-
     Case 1:13-bk-10386-GM            Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                         Desc
                                       Main Document     Page 7 of 47


1     Farley Law Firm (“Farley Firm”) as special litigation counsel to handle the state court
2     matters. Kunstler’s role terminated, and Scholnick’s was greatly reduced.18 This
3     demonstrated the Debtor’s decision to change course from a mediation legal team to a
4     legal malpractice trial team.
5             In September 2014, McClure, representing herself, filed a “preview” of a Second
6     Amended Disclosure Statement. During this period some of the issues of McClure’s
7     son Jason being a co-owner were resolved and the Santa Monica property was sold

8     and the proceeds were used to protect other properties.

9             In trying to handle Litt’s lien, which the Court believed tied up an excessive

10    amount of equity, the Court valued the properties - leaving some subject to the lien, but

11    removing the lien from the remaining properties.19 Year two ended with another 260

12    matters added to the docket.

13            During year three, McClure continued to represent herself with the assistance of

14    Ms. Rasch.20 The additional 275 docket entries in year three represent continued sales

15    of properties, motions by the mortgage creditors for relief from stay or other issues,

16    objections by Litt, and a series of appeals by him to the district court. The Court

17    decided that the Plan needed to wait until resolution of the two major issues: the appeal

18    to the Ninth Circuit as to whether Litt was entitled to the additional $1.1+ million in

19    attorney’s fees and a determination of the appeal of the Franchise Tax Board ruling

20    denying the IRC §1033 claim. Meanwhile, the OUST started to seek an order

21    appointing a trustee or converting the case due to incomplete or inaccurate monthly

22    operating reports. During the months that followed McClure and the OUST were able to

23    work out some of the problems which had been caused by the complexity of McClure’s

24    income and expenses for the various Properties in the Estate.

25
26
      18
         2013 Case, dkt. 448, 475
27    19
         2013 Case, dkt. 533, 558
      20
28       In November 2014, McClure sought an order to employ Faye Rasch as special bankruptcy counsel in both the
      1992 Case and the Current Bankruptcy. Ms. Rasch was not to control either case, but merely to advise Ms.
      McClure, who continued to represent herself and the Estate. 1992 Case, dkt. 267; 2013 Case, dkt. 517




                                                           -7-
     Case 1:13-bk-10386-GM              Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                            Desc
                                         Main Document     Page 8 of 47


1              As year four was about to begin, McClure employed Weintraub & Selth as her
2     general bankruptcy counsel.21 In April 2016, while the FTB appeal was still pending,
3     McClure (through Weintraub & Selth) filed a new Disclosure Statement and Plan; this
4     was amended on May 3, 2016.22 On May 17, 2016, Ms. McClure substituted herself in
5     as attorney in place of Weintraub & Selth.23 By July 2016, it was clear that the FTB
6     obligation would likely exceed $1 million.24 The Litt Judgment had been affirmed by the
7     Ninth Circuit,25 so the two major hopes for a surplus case had vanished. On July 12,

8     2016, the Court granted, in part, the motion by PMB (which had been filed in January

9     2104 and trailed as McClure attempted to reorganize) and instructed the OUST to

10    appoint a chapter 11 trustee. Shortly thereafter John P. Reitman was appointed as

11    trustee.26

12             The appointment of the Trustee focused some issues. More properties were

13    sold, a determination of the status of the remaining properties was made, litigation of

14    the many Litt appeals to the district court went forward, and secured creditors were

15    dealt with.

16             When the district court determined that this court needed to revalue the

17    properties to ascertain the amount of equity available for Litt’s lien in that the recent

18    Ninth Circuit decision in New Investments, Inc. now allowed default interest even under

19    a confirmed Plan, the Court began that process.27 Meanwhile, the Trustee and Litt had

20    a continuing series of settlement discussions, often delayed due to a health issue of the

21    Trustee. They finally reached an agreement, which Ms. McClure (though her new

22    limited appearance counsel Michael G. Spector) opposes.

23
24
25    21
         2013 Case, dkt. 841, 861
      22
         2013 Case, dkt. 999, 1000, 1016, 1019
26    23
         2013 Case, dkt. 1029
      24
         2013 Case, dkt. 1080
27    25
         1992 Case, dkt. 285, Mandate filed Jan. 22, 2015
      26
28       2013 Case, dkt. 327, 1089, 1090, 1113
      27
         2:15-cv-02745, dkt. 13; 2013 Case, dkt. 1184; Pacifica L 51 LLC v. New Investments, Inc. (In re New Investments
      Inc.), 840 F.3d 1137 (9th Cir. 2016).




                                                              -8-
     Case 1:13-bk-10386-GM        Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11             Desc
                                   Main Document     Page 9 of 47


1                  TRUSTEE’S MOTION TO SETTLE WITH THE LITT PARTIES
2            After recapping the Litt issues in the 1992 Case, the Trustee summarizes the
3     events in the Current Bankruptcy as follows:
4            Debtor filed this case for Chapter 11 relief on December 21, 2012. The bulk of
5     her estate’s assets were comprised of her interest in multiple parcels of income
6     producing residential real estate in Southern California, San Francisco, Maui, Indiana
7     and Michigan (the “Properties”), most of which were IRC §1033 Properties and owned

8     95% by the Debtor and 5% by her son Jason. The major claims against the Estate

9     were (i) approximately $460,000 in unsecured claims; (ii) secured lender claims of CNB,

10    PMB its affiliate PM Asset Resolution, Inc., and Shellpoint Mortgage Servicing for Bank

11    of New York, as trustee, each secured by deeds of trust on various real estate, (iii) Litt’s

12    lien on most of the Properties, and (iv) a $1,317,047 priority tax claim by the FTB. As

13    the debtor-in-possession, the Debtor sold several Properties, using the money to repay

14    some of her secured debt (CNB was paid off in full), for repairs and maintenance on

15    other Properties, and to pay other expenses of the Properties and of this Chapter 11

16    case. Litt filed objections to most or all of these sales and filed appeals to the district

17    court when his objections were overruled.

18           On April 2, 2015, the Court entered an order limiting the Litt Lien to three

19    Properties located at 910 Corbett St., Nos. 1, 2 and 3, San Francisco, CA. Litt appealed

20    this order (the “Litt Lien Appeal”) to the United States District Court, where it was

21    assigned to Judge Wu and consolidated with related appeals that the Litt Parties had

22    taken from the Court’s orders (collectively, the “Litt Appeals”). In March 2017, the

23    District Court remanded the Litt Lien Appeal for further consideration of the Ninth Circuit

24    Court of Appeals decision in New Investments, Inc.

25
26           The Trustee

27           Since his appointment in July 2016, the Trustee has taken a number of actions to

28    administer the assets of the Estate. He reached a court-approved Closing Agreement




                                                    -9-
     Case 1:13-bk-10386-GM              Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                             Desc
                                         Main Document    Page 10 of 47


1     with the Franchise Tax Board, resolving the Debtor’s dispute with the FTB over the
2     validity of the Debtor’s §1033 election. He obtained court authorization to sell two
3     properties in Michigan that were unencumbered but not operating on a net cash flow
4     positive basis. He reached a settlement with PMB (the “PMB Settlement”), which is
5     expected to result in the reduction of PMB’s secured claim by at least $650,000. The
6     Court entered an order, following notice and a hearing, approving the PMB Settlement.
7     The Debtor objected to the PMB Settlement and appealed the Court’s order approving it

8     (the “McClure Appeal”). The Trustee elected to have the McClure Appeal heard by the

9     district court and it has also been assigned to Judge Wu.28

10             The Trustee believes that the PMB Settlement is a key step on the road to

11    proposing and funding a Plan of reorganization. However, the PMB Settlement

12    provides that PMB’s claim must be paid in full by June 30, 2018, which requires sale of

13    the Estate’s properties in San Francisco, Southern California (other than the Debtor’s

14    residence in Fullerton), and Hawaii. In January 2018, the Court approved the Trustee’s

15    retention of brokers to market and sell these Properties.29

16
17             The Proposed Settlement with the Litt Parties

18             The Trustee has reached a settlement with the Litt Parties, embodied in a

19    settlement agreement (the “Litt Settlement Agreement”; Exhibit 1 to the Declaration of

20    John Reitman), which provides for:

21                  • the reduction of the $1.1 million Litt Lien on the Corbett Properties (by

22                       more than $800,000) to $340,000 (the “Litt Settlement Secured Claim”),

23                       plus interest thereafter at the federal post-judgment interest rate of

24                       0.45%;

25                  • release of the Litt Lien on all other Properties;

26
27    28
         2:18-cv-00698. On May 21, 2018, Judge Wu affirmed. McClure appealed to the Court of Appeals (18-55753).
28    That appeal is still pending.
      29
         After the filing of this motion, the sale of the properties has closed and PMB has been paid in full under the PMB
      Settlement Agreement.




                                                              -10-
     Case 1:13-bk-10386-GM                Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                               Desc
                                           Main Document    Page 11 of 47


1                    • dismissal of the Litt State Court Case (although not the claims of Jason
2                        McClure);
3                    • dismissal of Litt’s appeals;
4                    • payment of the Litt Settlement Secured Claim upon the sale or refinancing
5                        of the Corbett Properties; and
6                    • customary mutual releases.30
7     The Trustee is seeking approval of the Litt Settlement Agreement. As discussed in the

8     analysis section below, the Trustee argues that this proposed settlement with Litt is fair

9     and equitable and should be approved under the standard set by the Ninth Circuit.

10
11    Joinder of Litt Parties

12             The Litt parties join in the Motion, and argue as follows:

13             The claims against Litt that the Trustee proposes to settle would not yield any

14    real value for the estate. The Debtor had repeatedly been offered the opportunity to

15    settle with Litt under a 2006 Agreement31 that would have limited Litt’s fees to $9 million;

16    the Debtor instead chose to go forward with claims against Litt – using a variety of

17    attorneys and in circumstances that indicate the weakness of the Debtor’s claims

18    against Litt. The Litt State Court Action has been stayed since 2008 and is barred by res

19    judicata (the debtor has litigated every claim she has against Litt in this Court) and the

20    statute of limitations. In particular, the claims against Litt for allegedly deficient tax

21    advice are weak. The Debtor retained other tax counsel before filing the tax returns in

22    question and buying more §1033 properties.32 The debtor’s damages are limited: FTB

23    has settled its claim for $800,000 in taxes and $288,000 in interest and the IRS has not

24    filed a claim and the time to do so has passed.

25
26
      30
         Since this motion was filed, Corbett was sold as part of the PMB Settlement and the Trustee is holding the
27
      proceeds of the sale of that and other properties.
      31
28       Apparently 1992 Case, dkt. 132-12
      32
         The file does not contain a copy of the tax returns or the actual date of filing. However, it is logical that these
      were filed between March and September 2007.




                                                                -11-
     Case 1:13-bk-10386-GM        Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                Desc
                                   Main Document    Page 12 of 47


1     Debtor’s Opposition
2            The Debtor has filed an opposition, arguing as follows:
3            As the Court has acknowledged, this will be a surplus case. Thus, the settlement
4     will be of no benefit to creditors (who will be paid in full anyway) and will affect only the
5     amount of Debtor’s recovery. At the November 28, 2017 hearing, in response to
6     questioning by the Court, the Trustee’s counsel stated that the Trustee’s projections
7     suggest that there would be a surplus. The Court then stated that if the sale of the

8     Properties did yield a surplus, then the Litt State Court Action could be an asset for the

9     Debtor to keep and pursue. This settlement would deprive the Debtor of the right to

10    pursue these claims against the Litt parties, claims that the Court has said belong to the

11    Debtor.

12           The Debtor’s projections support the conclusion that this a surplus estate: the

13    various properties are listed for sale by the Trustee at $6.8 million, while secured claims

14    are only $2.7 million and the Trustee’s latest report shows cash of $950,000. On the

15    other side, unpaid unsecured claims are $300,000 (without SulmeyerKupetz’ disputed

16    claim), the FTB is owed $1.1 million, and Litt’s $1.1 million fee claim should be

17    considered an offset against the Debtor’s malpractice claim. (Administrative claims

18    have not yet been litigated, but Debtor’s prior counsels have already been paid

19    $240,000.)

20           The Debtor and Litt were close to a settlement of the Litt State Court Action

21    shortly after it was filed in 2008, until Litt’s malpractice carrier sued Litt for rescission.

22    The Litt State Court Action has been stayed since 2009 - at the request of Litt – pending

23    resolution of the Franchise Tax Board audit.

24           This Court’s ruling and Judge Wu’s affirmation of that ruling did not adjudicate

25    the Debtor’s claims against Litt, as Judge Wu expressly stated on the record at a July 8,

26    2012 hearing.

27           Since his appointment in July 2016, the Trustee has taken no steps to investigate

28    the Litt State Court Action or Litt’s disputed claims. He has not interviewed the Debtor,




                                                    -12-
     Case 1:13-bk-10386-GM       Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11              Desc
                                  Main Document    Page 13 of 47


1     allowed the Farley Firm to conduct discovery or file an amended complaint, requested
2     the litigation files, or hired replacement counsel for the Farley Firm (except the Makarem
3     firm, which had a conflict of interest as it had previously been retained by the Debtor
4     and her son).
5            The Debtor does have experienced professional malpractice counsel willing to
6     take the Litt State Court Action: Arie Spangler, who estimates that she will need 7-8
7     months to prepare for trial, assuming that discovery is still open.

8            The Debtor’s claims against the Litt Parties are meritorious. The Farley Firm,

9     which took the Litt State Court Action on a modified contingency basis in 2014, valued

10    the litigation in the $10 million range. The tax attorneys hired by the Debtor and her

11    son, as well as the FTB, all concluded that Litt had committed malpractice.

12           If successful, the Debtor or the Trustee could recover against Litt. He was a

13    multi-millionaire even before he received $9 million from the Debtor’s estate. He has $3

14    million in litigation insurance and Arch’s rescission action is still pending, awaiting the

15    outcome of the Litt State Court Action. At a minimum, a judgment against Litt could be

16    offset against his $1.1 million claim.

17           To approve a compromise, the Court must make an independent determination

18    that the compromise is reasonable, fair and equitable: it cannot merely rubber stamp the

19    Trustee’s conclusion.

20           To oppose a settlement, the Debtor must show that s/he is a “person aggrieved,”

21    i.e., directly and adversely affected pecuniarily. This can be shown where there is a

22    reasonable possibility of a surplus in the case. This Court has already acknowledged

23    that this is a surplus case and that the Litt State Court Action accordingly belongs to the

24    Debtor. In contrast, this settlement is not in the paramount interest of the unsecured

25    creditors, because they will be paid in any event.

26           Furthermore, the Trustee has presented no evidence that he has made a

27    substantive review of the merits of the Litt State Court Action, such that he could make

28    an “informed judgment after diligent investigation.” Nor has he presented any facts to




                                                   -13-
     Case 1:13-bk-10386-GM          Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11        Desc
                                     Main Document    Page 14 of 47


1     allow this Court to determine whether the settlement falls above the “lowest point in the
2     range of reasonableness.” Nor has the Trustee presented any evidence that a
3     judgment against Litt would not be collectible.
4
5     Rulings on Litt Objections to Evidence
6     The Court hereby makes the following rulings on the Litt Objections to Evidence:
7     Shirley McClure Declaration – overrule all objections

8     Robert Wood Declaration (ex. B, ex. D) – overrule

9     Harold Winnett Declaration (ex. C) – overrule. It is clear from the complete declaration

10    that it refers to a meeting held on or about 2/27/07.

11    Robert Wood Declaration (ex. O) – sustain as it appears to be unsigned, however, this

12    is a copy from 2008 and is part of something larger. There may be a signed copy

13    somewhere.

14
15    Reply by Trustee

16              The Court has made no finding that this is a surplus estate, but was speaking

17    hypothetically. The Trustee’s counsel did not represent that the Estate is

18    “unequivocally” surplus, but only that the Trustee’s good faith projections show that a

19    surplus is possible. On March 22 the Trustee will file the analysis requested by the

20    Court in its email. Without the sale of the Debtor’s current residence and/or the

21    settlement with Litt, it is likely that it will not be surplus.

22           The Motion contains four pages of analysis of the claims in the Litt State Court

23    Action. The Opposition is unsupported by admissible evidence and the documents that

24    she attaches do not support her arguments: Litt did not admit that he committed

25    malpractice, but he stated that he sought the advice from a tax attorney, who later

26    represented the Debtor directly. The assertion that Litt was the architect of the §1033

27    program will be hotly litigated in the state court trial.

28




                                                      -14-
     Case 1:13-bk-10386-GM         Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11              Desc
                                    Main Document    Page 15 of 47


1              The damages are also questionable since the §1033 election does not eliminate
2     taxes, but merely defers them.
3              As to the involvement of the Trustee in the case, the Trustee did meet with the
4     Debtor on August 18, 2016 and conducted an extensive interview with her at that time,
5     including the issues of the Litt State Court Action. The Trustee, in consultation with the
6     Farley Firm, decided not to proceed to discovery since the Litt State Court Action was
7     stayed and Debtor’s health and the ongoing settlement discussions meant that to go

8     forward with discovery would not be in the best interest of the Debtor or the Estate.

9     There was no need to have the Farley Firm turn over the litigation files since that firm

10    represented the Trustee until it withdrew.

11             The Trustee agrees that difficulty in collecting a judgment is not a significant

12    issue.

13
14    Reply by Litt Parties

15             There has been no determination that this is a surplus estate and that

16    determination cannot be made until all of the professionals have filed their fee

17    applications and had their fees allowed by the Court. The amount of income taxes

18    would also need to be determined. If McClure wins on her appeal of the PMB

19    settlement, the Estate could end up owing $650,000 more. She has done nothing to

20    dispute the SulmeyerKupetz claim. And her assertion that Litt’s claim is disputed is

21    incorrect since it has been determined by a final judgment.

22             The settlement provides an immediate benefit to the estate of over $800,000.

23    Also the Court has never determined that the Litt State Court Action belongs to her

24    rather than to the Estate. Although Litt does not and has not agreed that he is liable to

25    Ms. McClure, he is willing to reduce his secured claim by over $800,000 to buy peace.

26             Further, there is no factual support for most of McClure’s brief.

27             ///

28             ///




                                                    -15-
     Case 1:13-bk-10386-GM              Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                           Desc
                                         Main Document    Page 16 of 47


1     Additional Information as to the State Court Action
2             Because the only information at hand for the Court as to the Litt State Court
3     Action was the description by the parties in their papers, on April 23, the Court emailed
4     the following to the parties:
5             I am continuing to work on the decision in the McClure case on the motion to
              settle with Litt and the motion to abandon the Tidus case. There are a few
6
              documents that would be of great help.
7
              1. The currently effective state court complaint in the Litt case - BC393584 - and
8
              any pending motions to amend
9             2. The currently effective state court complaint in the Tidus case - BC443404 -
              and any pending motions to amend
10
              3. To the extent that it is different, the state court complaint in the Tidus case
11            prior to the dismissal of the cause of action to amend the Litt complaint pending
12            in the state court. [Please note that I do not understand why this is [in] the Tidus
              case, but that is what the motion to abandon specifies.]
13            4. The Farley email of 5/2/16 that is described in the Motion to Compel
14            Abandonment on p. 9 lines 8-13.

15            To the extent that these have been previously filed, feel free to direct me to those
16            documents by docket and page number.

17            I do not need more than a single copy of each. I suggest that you work out who
18            will send what to me. I would appreciate these by the end of this week. Be sure
              to copy everyone with what you send. Please email them to me at the address of
19            this email.
20
              Thank you.
21
22            Both parties complied with this request and the documents that they provided are
23    on the case docket as #1389 and #1390.
24            A brief summary of the issues in the Litt State Court Action is as follows:
25            The complaint was filed in July 2008 and both Shirley and Jason McClure are the
26    plaintiffs.33 It asserts that Litt used undue influence to force McClure to sign a check to
27
28    33
        Although the McClures (mother and son) are co-plaintiffs in both the Litt State Court Action and the Tidus Case,
      Shirley McClure is clearly in charge and thus this memorandum refers to “McClure” even if it is obvious that it is




                                                             -16-
     Case 1:13-bk-10386-GM             Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                         Desc
                                        Main Document    Page 17 of 47


1     him for $9 million and also a release agreement that he prepared without giving
2     McClure a chance to read it or consult with independent counsel. This occurred in
3     August 2006 (the “2006 Agreement”). Litt gave McClure improper advice as to the
4     administration of the Chapter 11 case so he should not have been paid the $9 million
5     and McClure was forced to hire Robinson, Wolkowitz & Diamant to mitigate the
6     damages. Also, he gave improper advice as to the settlement of the Long Beach
7     Litigation and this required her to hire Robert Wood to mitigate that damage. In

8     summary, she seeks a return of the $9 million, rescission of the 2006 Agreement, and

9     other compensatory and punitive damages.

10            In April 2009, Litt filed his application for fees in the bankruptcy court, based on

11    the terms of the April 28, 1998 amended plan. While that was pending, McClure moved

12    to amend the Litt State Court complaint.34 The amended complaint would greatly

13    expand the factual allegations of wrongdoing, such as inducing McClure to work at his

14    law firm for over 23,000 hours and seeking fees for this in the amount of $4 million even

15    though he only paid her $360,000. While representing Shirley, Litt also conducted an

16    “inappropriate relationship with her that lasted over 12 years.” She also contends that

17    Litt committed malpractice in the terms of the settlement of the Long Beach Litigation.

18    And she then goes on to assert the issues as to the IRC §1033 properties.35 It is

19    possible that there will be a further motion to amend to add additional issues of breach

20    of fiduciary duty due to business relationships of Litt and McClure that are conflicts of

21    interest and breaches of various contracts with the McClures such as the leases for

22    properties owned by the McClures.36

23            On August 12, 2009 the bankruptcy court ruled on the Litt fee application and -

24    because the 2006 Agreement was after the confirmed amended Plan - the bankruptcy

25
26    meant to include Jason as well as Shirley McClure. However, the proposed settlement does not include the rights
      of Jason McClure.
27    34
         1992 Case, dkt. 124; 2013 Case, dkt. 1389-2.
      35
28       This is only a brief summary of the allegations contained in the proposed first amended complaint. For the
      actual allegations see 2013 Case, dkt. 1389-3, p. 5, et seq.
      36
         2013 Case, dkt. 1390, p. 1-2.




                                                           -17-
     Case 1:13-bk-10386-GM                Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11    Desc
                                           Main Document    Page 18 of 47


1     court deferred to the superior court on those issues and limited its ruling to the terms of
2     the amended plan.37 On November 5, 2009, Judge Bendix stayed the Litt State Court
3     Action and also the motion to file a first amended complaint. In her tentative ruling she
4     raised various concerns as to the timing of the motion, but did not rule on those. 38
5              Thus, what remains in the Litt State Court Action are the potential questions of
6     possible damages for malpractice as to attorney-client relations, intentional infliction of
7     emotional distress, and malpractice as to bad tax planning advice.

8
9     Additional Information Presented to the Court by the Trustee

10             At the hearing on March 27, 2018, Mr. Reitman, the Trustee, gave additional

11    testimony under penalty of perjury concerning the amount of work that he had done to

12    ascertain the facts needed to determine whether to settle and at what amount. This

13    included meetings with the Farley Firm, a meeting with Ms. McClure, and a review of

14    documents. In brief, he stated that he had received and read detailed analyses from the

15    Farley Firm as to the status of the case, the strengths and weaknesses, the expected

16    costs to go forward, and the probability of success. He reviewed the documents

17    provided by McClure, Litt, and the Farley Firm and determined that this would be a

18    complicated litigation and would be very expensive to pursue. He was also concerned

19    that Ms. McClure would make a poor witness. As to McClure agreeing to a settlement,

20    he believes that she is inflexible and would not agree to anything other than a judgment

21    against Litt.39

22             While he did not elaborate on his attempts to find a lawyer, he did state that he

23    had been unable to locate one other than Makarem, who McClure herself had felt was

24    qualified, but then she objected to his employment by the Estate. He noted that no

25    discovery had been taken in the Litt State Court Action.

26
27
      37
28       1992 Case, dkt. 144, 146, 179, 182.
      38
         2013 Case, dkt. 1389-6. P. 33, et. Seq.
      39
         2013 Case, dkt. 1386




                                                        -18-
     Case 1:13-bk-10386-GM       Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11            Desc
                                  Main Document    Page 19 of 47


1           Thus, when he evaluated all of the information, he came to the conclusion that
2     the probability of success was questionable, as were the amount of damages. All of
3     these items went into this conclusion that the proposed settlement is fair and
4     reasonable under the circumstances.
5           Mr. Spector objected to the timing of the Trustee’s testimony because it was
6     presented at the hearing and not in the pre-hearing papers. At the time, the Court did
7     not specifically rule on this objection. Mr. Spector did not request a continuance to

8     present further evidence based on the Trustee’s testimony, although he did ask to see

9     the communications from the Farley Firm, to which Trustee’s counsel objected as

10    privileged communications. The court did not rule on this, either.

11
12    Rulings on McClure Objections to Trustee Testimony and Demand to See Farley

13    Firm Communications

14          The testimony given by the Trustee at the March 27, 2018 hearing did not raise

15    any issues other than those already set out in the Motion or the Reply. They expanded

16    the information in the Reply, but did not include specific facts that McClure could have

17    investigated. There were no surprises. Thus, the objection to that testimony is

18    overruled. Had it been sustained, at best the hearing would have been continued so

19    that McClure could file a sur-reply to that testimony. But there was nothing new that she

20    had not already covered.

21          As to the communications between the Trustee and the Farley Firm, the Trustee

22    has properly invoked attorney-client privilege. The Court has struggled a bit due to the

23    unusual circumstance that it was Ms. McClure, while serving as debtor-in-possession,

24    who hired the Farley Firm to represent the Estate and, to the extent that this would be a

25    surplus estate, she would also be a direct beneficiary of their services. However, she is

26    no longer the representative of the Estate. That duty has fallen to the Trustee. And the

27    Estate, as represented by the Trustee, is the client of the Farley Firm. The issue of

28    privilege is made theoretically complex because the firm that the Trustee consulted is




                                                 -19-
     Case 1:13-bk-10386-GM                 Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11         Desc
                                            Main Document    Page 20 of 47


1     the same one that originally represented the Estate when McClure was the debtor-in-
2     possession. Had he hired a new firm and received privileged communications from
3     them, there would be no question that neither the Debtor nor any other party would be
4     entitled to them unless privilege is waived by the Trustee. And the Court finds no
5     difference just because the Farley Firm continued to serve as counsel for the Estate in
6     this matter. Thus, the request for documents provided by the Farley Firm to the Trustee
7     is denied.

8
9     Modified Evidentiary Review

10               Given the nature and complexity of this case and the many issues raised by

11    McClure, the Court decided to do a modified evidentiary review as to her case-in-chief.

12               At the request of the Court, Ms. McClure filed a summary of her prima facie case

13    concerning her state court complaint against Mr. Litt.40 She entitled this as a “Request

14    for Judicial Notice,” a designation to which Litt objected. The Litt objection is technically

15    sound. The Court is not taking judicial notice of the content of this document, but

16    realizes that it is merely a statement of expected evidence.

17               As instructed, McClure divided her proffer into liability and damages.

18
19               Review of Liability Issues as presented by McClure and modified by the Court to

20    the extent that the court files contain specifics on which the Court can take judicial

21    notice (as reflected in the footnotes)

22               McClure and Litt have had a long and involved relationship. According to the

23    chronology provided by McClure, Litt was brought into her Long Beach discrimination

24    case at the end of 1992 as co-counsel to Bidna and Keys.41 At that time the bankruptcy

25
26
27
28    40
           Los Angeles Superior Court BC393584 (“state court case” or “superior court case”)
      41
           McClure et al v. City of Long Beach, 2:92-cv-02776, filed 5/7/1992 (“Long Beach case”),




                                                                -20-
     Case 1:13-bk-10386-GM               Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                             Desc
                                          Main Document    Page 21 of 47


1     case was already in progress (having been filed on June 1, 1992) and the initial version
2     of a Plan and Disclosure Statement had been filed.42
3              Within months after Litt’s entry into the Long Beach case as co-counsel with
4     Bidna & Keys, McClure began to work in Litt’s office on a temporary basis, which was
5     meant to last through discovery and depositions. She was to be paid pursuant to a
6     written agreement. The compensation was tied to the amount that McClure was obliged
7     to pay the RTC in order to keep her Culver City house and was to rise as the payments

8     to the RTC increased. According to McClure, she was soon working at least 80 hours a

9     week and her pay was approximately $2,500 per month. It is not clear but it seems that

10    at that time she was working solely on her own case rather than for the benefit of other

11    clients of Litt, though at some point she provided him with office administrative services.

12             By late Spring 1993, Litt became McClure’s sole counsel in the Long Beach

13    case. In June 1993 the Chapter 11 Plan was confirmed. There was no provision for

14    payment of attorney fees, but Dennis Johnston had been employed by the bankruptcy

15    court as limited counsel and as part of that employment application there was an

16    agreement with McClure that on the successful conclusion of the Long Beach case, he

17    would receive $200 per hour for work done starting on April 28, 1992.43 Similarly,

18    although Bidna & Keys had been employed by the bankruptcy court as special litigation

19    counsel in August 1992, their contingency agreement was not reflected in the initial

20    Plan.44

21             Immediately after confirmation, Litt was employed as Special Litigation Counsel

22    in place of Bidna & Keys in the bankruptcy to pursue the Long Beach litigation. No

23    specifics of the Litt fee arrangement were set forth.45 When Dennis Johnston withdrew

24    as bankruptcy counsel in July 1993, Thomsen Young of Pachulski, Stang, Ziehl &

25
      42
         1:92-bk-13717, filed 1/29/1992 (hereafter “1992 Case”). Originally this case had a paper docket. The electronic
26    docket started with #1 on 2/21/1995 and therefore there are duplicate numbers. Thus, for example, the Notice of
      Order Confirming Chapter 11 Plan was docketed as #56 on the paper docket and #3 on the electronic docket.
27    43
         1992 Case, dkt. 18, 19, 43 (paper docket)
      44
28       1992 Case, dkt. 24 provides for a 33 ½%- 40% fee if settled and a 40% fee if there is a late settlement or a trial.
      (paper docket)
      45
         1992 Case, dkt. 45 (paper docket)




                                                              -21-
     Case 1:13-bk-10386-GM               Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                         Desc
                                          Main Document    Page 22 of 47


1     Young P.C. (“Pachulski” or “the Pachulski firm”) substituted in as general bankruptcy
2     counsel.46 [McClure raises the issue that the Pachulski firm was never employed by the
3     court and that it merely filed a substitution of attorney. This is correct, however, once a
4     Plan is confirmed, although some attorneys do file an employment application, it is not
5     absolutely necessary for a new attorney to be “employed.”] At this same time, Litt’s
6     employment in the bankruptcy case was expanded so that he also became special
7     counsel to pursue some other adversary matters.47

8              Starting in 1995, the business relationship between McClure and Litt

9     deteriorated. Litt refused to increase her pay to meet the RTC demands and her Culver

10    City house was foreclosed on. Litt had apparently agreed to provide a lease elsewhere,

11    but failed to do so. McClure asserts that she was working 80-100 hours per week for

12    the same low salary of about $2,600 per month.48 By summer 1996, Litt told McClure

13    that he no longer needed her assistance in his office since he increased his office staff

14    and he gave her enough money to move to Michigan to live with her son Jason.

15             From late August through November 1996, McClure returned to Los Angeles at

16    the request of Litt to assist in organizing the documents in her case. Then Litt asked her

17    to stay in L.A. and continue to work on her case for a year during which he would hire

18    competent staff to take over the case and that he would have her work part-time and

19    attend the UCLA Paralegal Certification program in the mornings. She did so, earning

20    her Paralegal Certificate in Litigation and Corporations in late Spring 1997. She then

21    resumed her 80-100 hours per week working on the Long Beach case. She claims that

22    Litt agreed to make up the salary shortfall if she won the case or would pay for her to go

23    to law school.

24             The original confirmed Plan had been based on the belief that the Long Beach

25    case would be resolved in a year or so. As the years dragged on, it became apparent

26    that the Plan must be modified to deal with issues concerning the EMC and others. Part

27
      46
28       1992 Case, dkt. 46 (paper docket)
      47
         1992 Case, dkt. 47 (paper docket)
      48
         This is not a typographical error in that she used the figure $2,500 in one place of $2,600 in another.




                                                               -22-
     Case 1:13-bk-10386-GM              Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                              Desc
                                         Main Document    Page 23 of 47


1     of the final modification, approved by order entered on January 25, 1999, specified an
2     apparently new formula for Litt’s fees.49 Thomsen Young worked on this and McClure
3     did the paralegal work. Once the modification was approved, Thomsen Young ceased
4     work on the bankruptcy and on the Long Beach case.
5              In 2001, Litt tried to contract with someone to manage the trial preparation and
6     trial work of the Long Beach Litigation. When he was unsuccessful, he offered the job
7     to McClure, who accepted and the Litt-Galahad Litigation Support Services Company

8     was formed. This consisted of McClure, a band of mostly part-time college students,

9     and later Jason McClure (who joined at Litt’s request).

10             Having been delayed for over a year from its scheduled start date, the trial

11    against Long Beach finally took place some 12 years after the case was filed. In August

12    2004, the jury returned a $20 million judgment in favor of McClure and a $2.5 million

13    one in favor of Jason.

14             When the award was made, Litt immediately retained a tax attorney at Allen

15    Matkins to advise him and his personal accountant how to treat the McClures’

16    anticipated award. McClure was not aware of this. In mid-August 2006, the Long

17    Beach case settled and the settlement checks were received. There is a question raised

18    about the inclusion of protective language in the Long Beach settlement papers.

19    McClure states that Litt agreed to remove some protective language from the settlement

20    papers – at the demand of Long Beach – but did this without the knowledge of the

21    McClures.

22             While waiting for the settlement, McClure provided litigation support services

23    through Galahad to a Pasadena attorney who represented Tom Goldstein on a false

24    imprisonment case. Litt was brought in as trial attorney and obtained an $8+ million

25    settlement, but McClure asserts that she was never paid her $175/hr fee.

26
27
      49
28       The Court does not have the original terms of employment, but the one approved by the Court in the modified
      Plan is the basis of the later fee application, award, and appeal. It is tied to the amount awarded as fees and costs
      in the Long Beach case. 1992 Case, dkt. 83, 90, 144




                                                              -23-
     Case 1:13-bk-10386-GM       Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11              Desc
                                  Main Document    Page 24 of 47


1            The bulk of McClure’s case-in-chief deals with the decision to use the settlement
2     money to purchase real properties under the IRC §1033 election. McClure asserts that
3     the written communications with Thomas Henning of the Allen Matkins law firm
4     demonstrate that it was a close question whether §1033 would apply and that, if she
5     made this election, she was sure to be audited. McClure asserts that Litt did not tell her
6     that using §1033 was a high-risk strategy. She also contends that although Henning
7     told Litt that she would have to allocate the settlement among McClure’s claims and pay

8     proportional taxes on the recovery percentage of each claim, Litt did not tell her this but

9     saidthat she would have to take the election on the entire $9 million that went to her.

10           As to other options, Henning told Litt that she could just take the award as capital

11    gains, since she did not take losses in 1991 from her taxes for the Long Beach

12    damages. Instead Litt told her that her only option was the §1033 exchange or she

13    risked losing almost all of her settlement recovery. However, if she had taken the

14    capital gains option, she would have paid about $2.7 million in taxes and would not

15    have faced an audit or been tied up in this very high-risk tax strategy.

16           At first Henning was solely Litt’s counsel. But later Litt gave him permission to

17    assist McClure and to jointly represent both Litt and McClure. Henning sent Litt a list of

18    four possible accountants for McClure and she selected Harold Winnett. Before she

19    met with either Winnett or Henning, Litt had “demanded” that she elect under §1033 and

20    he had had his own accountant file the election on Rossmore and Santa Monica (tax

21    year 2005) and the Michigan properties (tax year 2007). McClure did not meet with

22    Winnett until February 2007 (and it is not clear that she met with him then).

23           In May 2007, McClure hired Loeb & Loeb to represent her in a variety of issues

24    including her business dealings with Litt. This apparently lasted only a few months.

25    After that McClure told Litt that she had no tax attorney and he advised her to hire

26    Robert Wood, which she did starting in August or September 2007. By that time,

27    McClure had purchased Rossmore, Santa Monica, Otsego, Invitational, and Hi Lo; was

28




                                                  -24-
     Case 1:13-bk-10386-GM       Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11            Desc
                                  Main Document    Page 25 of 47


1     in the process of purchasing Benton 3 &4; and was entering escrow on a commercial
2     building in Fontana.
3
4            Another issue that has arisen concerns the fees paid to Litt. There was some
5     major blowup between McClure and Litt on August 29, 2006. McClure refers to it as
6     “the incident” or a “very ugly incident” and gives no details. But the details are bound to
7     come out on cross-examination. The Court can only surmise that she would testify that

8     tempers were high and that she unwillingly gave in to Litt’s demands. McClure

9     contends that Litt told her to deposit the settlement check at City National Private

10    Banking Division in Beverly Hills, but he had arranged to have a power of attorney over

11    that account. When McClure found out about the power of attorney, she closed that

12    account, opened a new account and made the deposit. Nonetheless, McClure asserts

13    that she was forced by Litt to sign a $9 million disbursal check to Litt and a one-page

14    agreement in August 2006, both of which were done without Litt seeking court approval.

15    Thereafter Litt claimed that he was owed more and that McClure could make this up by

16    sharing title to the §1033 repurchase properties. She also asserts that Litt demanded

17    that he be made the sole beneficiary of her will and that he hired an attorney to

18    accomplish this. Apparently when these demands were not agreed to by McClure, Litt

19    filed his fee application seeking the additional award based on the fee provisions as set

20    forth in the Amended Chapter 11 Plan. This was granted by the Court and affirmed by

21    the Ninth Circuit Court of Appeals, resulting in a judgment and judgment lien of roughly

22    $1.1 million.

23           There is also an issue of the amount of malpractice insurance carried by Litt.

24    McClure argues that he has an undisputed amount of $2 million, but an additional $1

25    million is being held back by the insurance company subject to litigation since it asserts

26    that he falsified his application in August 2007 for that increase. At the hearing on

27    August 6, 2018, Litt’s counsel stated that this was incorrect and that the entire $3 million

28




                                                  -25-
     Case 1:13-bk-10386-GM        Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11              Desc
                                   Main Document    Page 26 of 47


1     is in issue and part of the lawsuit by the insurance company. The Trustee assured the
2     Court that he was aware of this matter when he entered into the settlement agreement.
3            McClure is seeking general and punitive damages.
4            The Court has not allowed Litt or the Trustee to file any argument or evidence in
5     response to this.
6
7     Analysis

8            The defining case concerning settlements is that of Protective Committee for

9     Independent Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 88

10    S.Ct. 1157, 20 L.Ed.2d 1 (1968), which mandates that a bankruptcy court apprise itself

11    ”of all facts necessary for an intelligent and objective opinion of the probabilities of

12    ultimate success should the claim be litigated. Further, the judge should form an

13    educated estimate of the complexity, expense, and likely duration of such litigation, the

14    possible difficulties of collecting on any judgment which might be obtained, and all other

15    factors relevant to a full and fair assessment of the wisdom of the proposed

16    compromise. Basic to this process in every instance, of course, is the need to compare

17    the terms of the compromise with the likely rewards of litigation.” 390 U.S. at 424.

18           This mandate by the Supreme Court requires that the Court determine whether a

19    compromise pursuant to Fed. R. Bankr. P. 9019 is “fair and equitable.” In re Woodson,

20    839 F.2d 610, 620 (9th Cir. 1986). The Court evaluates the fairness, reasonableness

21    and adequacy to the estate under the factors articulated by the Ninth Circuit:

22           In determining the fairness, reasonableness and adequacy of a proposed

23           settlement agreement, the court must consider: (a) The probability of success in

24           the litigation; (b) the difficulties, if any, to be encountered in the matter of

25           collection; (c) the complexity of the litigation involved, and the expense,

26           inconvenience and delay necessarily attending it; (d) the paramount interest of

27           the creditors and a proper deference to their reasonable views in the premises.

28




                                                    -26-
     Case 1:13-bk-10386-GM        Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11              Desc
                                   Main Document    Page 27 of 47


1     In re A & C Properties, 784 F.2d 1377, 1381 (9th Cir. Cal. 1986), cert. denied sub nom.,
2     Martin v. Robinson, 479 U.S. 854 (1986). The Court should review the issues and
3     determine whether the settlement falls below the lowest point in a range of
4     reasonableness. In re Teltronics Service, Inc., 762 F.2d 185, 189 (2nd Cir. 1985);
5     Spirtos v. Ray (In re Spirtos), 2006 Bankr. LEXIS 4894 at *32 (B.A.P. 9th Cir. May 19,
6     2006). Courts reviewing a proposed settlement generally accord deference to the
7     Trustee’s business judgment, although the Trustee has the burden of persuasion that

8     the settlement is fair and equitable and should be approved. Goodwin v. Mickey

9     Thompson Entm’t Group (In re Mickey Thompson Entm’t Group), 292 B.R. 415, 420

10    (B.A.P. 9th Cir. 2003).

11           The Court is not required to hold a full evidentiary hearing or a mini-trial before it

12    can approve a compromise. The Court need only canvas the issues to see if the

13    settlement falls below the lowest point of reasonableness. 10 Collier on Bankruptcy,

14    16th Ed., ¶ 9019.02, citing In re Drexel Burnham Lambert Group, Inc., 134 B.R. 493

15    (Bankr. S.D.N.Y. 1991) (quoting In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir.), cert.

16    denied sub nom. 464 U.S. 822, 104 S. Ct. 89, 78 L. Ed. 2d 97 (1983)); In re Doctors

17    Hospital of Hyde Park, Inc., 474 F.3d 421, 428–30 (7th Cir. 2007).

18
19           In essence, the proposed settlement gives up the estate’s claims against Litt –

20    valued by the Debtor at $10 million - in exchange for an $800,000 reduction in Litt’s

21    secured claim. The Trustee argues that probabilities of success in the Litt State Court

22    Case and the complexity, inconvenience and delay in litigating it support approval of this

23    compromise. Regarding complexity, the Debtor asserted numerous claims based on a

24    wide variety of (sometimes conflicting) factual allegations. Litt has asserted various

25    defenses to these claims. (These claims, factual allegations, and defenses have been

26    considered by the Trustee and are detailed in pages 9-11 of the Motion.) Regarding the

27    probabilities of success, the difficulties in litigating the Litt State Court Case include the

28    staleness of the matter (which has been stayed since 2009), the need for testimony




                                                   -27-
     Case 1:13-bk-10386-GM        Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11              Desc
                                   Main Document    Page 28 of 47


1     from the Debtor (who is in ill health and may not be able to fully participate), and the
2     Trustee’s lack of counsel (after the Debtor opposed the employment of Ron Makarem
3     and contacted Mr. Makarem directly, the Trustee has not been able to find counsel).
4     Thus, while a jury might prove sympathetic to Ms. McClure (and there appear to be no
5     difficulties in collection), the Trustee has made the business judgment that there is
6     substantial risk that the Estate might not prevail in the Litt State Court Case and the
7     interests of the Estate are best served by the Litt Settlement Agreement (which also

8     resolves the Litt Appeals and allows the Trustee to focus on effectuating the PMB

9     Settlement and formulating a Plan to bring this bankruptcy case to conclusion).

10           Before analyzing the four requirements that the Trustee must meet, the Court

11    needs to deal with McClure’s allegations that (i) the Trustee has not duly investigated

12    and pursued the Litt State Court Action and (ii) there is a reasonable possibility that this

13    will be a surplus estate.

14
15       1. Did the Trustee Duly Investigate and Pursue the Litt State Court Action?

16           The Trustee has not retained counsel to prosecute this matter and the Debtor

17    alleges that the Trustee has not truly investigated the merits of the Litt State Court

18    Action (i.e., that he neither reviewed the case files nor interviewed the Debtor). It

19    should be noted that although the Trustee states that he held a long meeting with the

20    Debtor soon after he was appointed, he also indicates that this covered many topics

21    and the Litt issues were only a part of those. And as to making an independent review

22    of the files, while the filed papers only allude to his prior attorney and there is no

23    showing as to whether he has actually made an independent determination (or had an

24    expert review the files), his sworn in-court testimony fills in these gaps.

25           As to the failure to employ new counsel, the Trustee made at least one attempt –

26    Mr. Makarem – which was blocked by Ms. McClure. There may well be other available

27    attorneys and should the Court deny this motion to settle, the Trustee will have to find

28




                                                   -28-
     Case 1:13-bk-10386-GM         Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11            Desc
                                    Main Document    Page 29 of 47


1     such a firm. But at this time, there are other factors which weigh heavily in determining
2     whether the Trustee is exercising his business judgment in a fair and reasonable way.
3            Litt and the Debtor have each argued the merits of the Debtor’s claims against
4     Litt (as described above). In the Motion, the Trustee discusses the difficulties of the
5     litigation, but does not state any judgment on the merit of the underlying claims. The
6     motion seems to rest more on the possible amount of recovery if McClure were to
7     prevail in the Litt State Court Action. To make such recovery worthwhile in comparison

8     to the settlement, she would have to obtain a judgment of an amount substantially

9     greater than $800,000 since some of the judgment would be needed to pay attorney

10    fees for the Estate’s state court counsel as well as the future administrative costs which

11    would accrue in defending against the district court Litt Appeals and any appeals that

12    Litt would file in the Ninth Circuit or in the state court system.

13           Of course, actual fees cannot be determined at this time, but as to the Litt State

14    Court Action, the proposed fees for the Makarem Firm were to be between $225 and

15    $295 per hour (depending on the experience of the attorney) and a contingency of 20%

16    of the total amount recovered. The estate would have to recover a judgment of at least

17    $1 million, just to equalize the contingency fee against this settlement. And it is certain

18    that there would be many hours of discovery, motion practice, trial preparation, and the

19    trial itself (besides post-judgment and appeal work). Although the Court does not have

20    a crystal ball, it is not hard to imagine at least 500 hours of attorney work, totaling some

21    $125,000 in combined hourly fees and maybe much more. Thus, it seems that the

22    estate would have to obtain a judgment of at least $1,125,000, just to match the

23    settlement proposal. This figure is exclusive of fees that would be incurred in the

24    current district court appeals and any future state or federal court appeals. And there is

25    no certainty that the estate will prevail at all.

26           ///

27           ///

28           ///




                                                     -29-
     Case 1:13-bk-10386-GM             Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                              Desc
                                        Main Document    Page 30 of 47


1          2. The Reasonable Possibility That This Will Be a Surplus Estate
2             If the sale of the Properties - together with existing cash balances and any
3     recovery from the Tidus Case - would yield a surplus estate, then this settlement will not
4     affect creditor recoveries since the creditors would be paid in full in any event. If so, the
5     settlement would not be in the “paramount interests of creditors.” It would only affect the
6     Debtor’s recoveries and she is opposed to the settlement. And, if the Debtor pursued
7     the litigation, then the cost, difficulty or uncertainty of litigation are irrelevant to the

8     Estate. Thus, if it appears likely that the Estate will be surplus, the Court will not

9     approve this proposed settlement, absent some other compelling reason to do so.50

10            While the issue of the reasonable possibility of a surplus estate is a bit murky, the

11    weight of the facts supports the Trustee and not Ms. McClure. The Court requested that

12    both parties give it spreadsheets on this issue.51 At the hearing, Litt’s counsel (who

13    inadvertently had not been included in or aware of this request) made extensive

14    comments, as did counsel for the Trustee and for McClure. Based on the information

15    provided and my own analysis, I cannot find that there is a reasonable possibility that

16    this will be a surplus estate. Set forth in the “Surplus Calculation” section and the

17    Surplus Calculation Chart below are my findings on this issue: in short, a $1,218,241

18    deficit even if the Litt lien is totally disallowed in the Litt State Court Action.

19            While this deficit was calculated without considering any recovery from the Tidus

20    Case, which the Court finds is too difficult to predict, it is not reasonably possible for the

21    Tidus Case and the Litt State Court Action to provide damages of some $3.6 million that

22    would be needed to totally wipe out the Litt lien and also create a surplus estate for the

23    purposes of this Motion to Settle and the Tidus Motion to Abandon.

24            Since it is not reasonably possible that this will be a surplus estate, the Court

25    must take into consideration the effect of the proposed settlement on the other

26    stakeholders including unsecured claimants and administrative claimants.

27    50
          For instance, the Trustee repeatedly states the importance of effectuating the PMB Settlement, but never
28    directly states that this settlement is necessary to effectuate the PMB Settlement, which settlement has been
      completed since the filing of this motion.
      51
         2013 dkt., 1458, 1472, 1474




                                                            -30-
     Case 1:13-bk-10386-GM        Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                Desc
                                   Main Document    Page 31 of 47


1
2        3. The Settlement Meets the Reasonableness Requirements
3            There are four steps that the Court must review in determining whether the
4     proposed settlement can be approved as being fair, reasonable, and adequate:
5
6     Probability of success – Based on McClure’s submission of her summary of her case-in-
7     chief and a review and judicial notice of facts properly taken into evidence, the Court

8     has prepared a detailed analysis of liability and potential damages. Because of the

9     state court litigation as to Litt and as to Tidus, the Court feels that it is improper for its

10    analysis (based solely on the Debtor’s evidence and argument) to be publicly available.

11    The analysis is contained in a separate document and is being filed under seal

12    concurrently herewith and is incorporated by reference herein. Should there be any

13    motions based on my under-seal facts or analysis, they must also be filed under seal

14    and the same distribution limits will be placed on those filings.

15           As set forth in detail in the document under seal, I have concluded that overall

16    success is not a certainty or even a high probability.

17
18    Difficulties in collection – Although it appears that Litt’s malpractice coverage is

19    questionable, both parties agree that there are no such difficulties.

20
21    Complexity of litigation and expense, delay and inconvenience – The document under

22    seal discusses the various issues that would occur in the state court trial. The state

23    court litigation will include many boxes of documents, assertions of whether Litt is

24    responsible for the advice, and calculation of damages. These are all time-consuming

25    and expensive matters. Little or no discovery has taken place and that will also be

26    expensive and time-consuming. Whatever the results, there will certainly be appeals,

27    causing more expense and delay. This bankruptcy case has been pending for five

28    years and will be delayed by many more years if there is a state court trial.




                                                    -31-
     Case 1:13-bk-10386-GM        Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11              Desc
                                   Main Document    Page 32 of 47


1
2            The paramount interest of the creditors and their reasonable views – At this
3     point, the Trustee is the representative of the creditors. While the Debtor’s desires are
4     usually not considered, here McClure has an interest if she can recover enough to pay
5     all creditors in full, since the excess will be hers. But she also has an individual
6     grievance against Litt – rightly or wrongly – and is not willing to let go of that. From
7     what the Court has seen, she would gladly drag this out many years in the hopes of a

8     judgment against Litt that would not only give her money, but also provide her with a

9     sense of retribution and justice. The Court wishes that these cravings could be fulfilled,

10    but given the timing of this case and the large amount of the settlement terms, it is

11    simply not in the best interest of the Estate and its creditors to roll the dice and let the

12    Litt State Court Action and the various current and future federal court appeals (which

13    are also draining on the Estate) and future state court appeals go forward.

14
15
16
17                               McCLURE MOTION TO ABANDON

18
19           This motion concerns the state court trial in McClure v. Tidus, LASC BC443404.

20    At the time that the motion was filed, the trial was scheduled to begin on March 26,

21    2018 (Judge Mark Mooney presiding), with a final pre-trial hearing set for March 16.

22    2018. [After that Judge Mooney continued the matter to July 16, 2018 and stayed it.]

23
24    The Motion

25           In the Motion to Abandon, Ms. McClure asserts the following:

26           There is no attorney for the Plaintiff in that the Farley Firm was relieved as

27    counsel on October 10, 2017 and no new counsel has been employed. The Farley Firm

28    had been employed as special litigation counsel to the Debtor.




                                                   -32-
     Case 1:13-bk-10386-GM                Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11        Desc
                                           Main Document    Page 33 of 47


1                The Trustee has known since June 2017 that the Farley Firm would be
2     withdrawing because of a conflict. Nothing has been done by the Trustee.
3                McClure has been served with five motions in limine.
4                The fee agreement with the Farley Firm was $150/hour and 20% of the recovery.
5     The total billing for their work through 6/21/17 was $22,450.50 fees and $5,271.40 costs
6     – mostly to defend against the Tidus Defendant’s motions for summary judgment heard
7     on January 5 and 6, 2017 and to respond to the Defendant’s discovery demands. No

8     litigation preparation has been done since the Trustee was appointed.

9                There is insurance coverage for the Tidus Defendants and they are being

10    defended by their insurance carriers. It therefore appears that a judgment against them

11    would be collectible.

12               At the time of the motion for summary judgment (January 2017), Judge Mooney

13    divided the plaintiff’s claims into two parts. Part 1 is her cause of action in the handling

14    of the Litt fee motion. That is going to trial. Part 2 is the cause of action to amend the

15    Litt complaint pending in state court – which was dismissed without prejudice as not

16    being ripe since the Litt State Court Case was still pending.

17               At the time of the Disclosure Statement in April/May 2016, the Farley Firm

18    estimated the damages at $10 million.52 However, the settlement proposal attached as

19    exhibit 18 to the supplemental materials provided by McClure, which is clearly not

20    admissible, estimates damages in the Tidus Case (exclusive of any for the Litt State

21    Court Action) to be approximately $1,818,000.53

22               The Trustee does not want to pursue Plaintiff’s claims in this case or the Litt

23    State Court Action. The Trustee wants to settle with the Tidus Defendants for a much-

24    reduced amount.

25               At this point, the motion goes into the issue of hiring Makarem.

26               Also there is an issue about hiring A. Lavar Taylor to complete the negotiations

27    for a payout with the FTB and an upcoming five-year statutory deadline.

28    52
           2013 Case, dkt. 1393, p. 7
      53
           2013 Case, dkt. 1390, p. 80.




                                                        -33-
     Case 1:13-bk-10386-GM       Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11             Desc
                                  Main Document    Page 34 of 47


1            The Debtor wishes the Tidus Case to be abandoned in that it is clearly
2     burdensome to the Estate and is not being properly administered. Abandonment under
3     11 USC §554 is appropriate when the trustee delays in the administration of an asset.
4     Hyman v. Plotkin (in re Hyman), 967 F.2d 1316, 1321 (9th Cir. 1992).
5
6     Opposition
7            The Trustee is actively conducting negotiations with the parties in interest. Any

8     agreement would be subject to court approval. Therefore the Trustee requests a

9     continuance to conclude his negotiations.

10           Because the Trustee is negotiating a resolution, this case is not burdensome to

11    the Estate. And it certainly is not of inconsequential value and benefit. Thus the

12    statutory standard for abandonment has not been met.

13           Concerning the $10 million figure, that is the value placed by the Debtor for both

14    the Tidus Case and the Litt State Court Action – not for the Tidus action alone. But she

15    also indicates that the Tidus action has so little value that it should be abandoned.

16           The Debtor had hired the Farley Firm and the Trustee continued to act on the

17    advice of that Firm. The Trustee is and has been fully aware of the bifurcated nature of

18    the claim in the Tidus Case.

19           The May 1, 2017 settlement demand made by the Trustee was not a “fire sale”

20    demand. The amount of this demand (which is confidential) was prepared after

21    consultation with the Farley Firm. It took into consideration the Debtor’s poor health

22    which made discovery and prosecution of the case more complicated. Anyway, the

23    Defendants did not make a meaningful response.

24           Once the Farley Firm withdrew, the Trustee retained the Makarem Firm. When

25    the Debtor contacted Ron Makarem and threatened to object to his employment, that

26    firm withdrew. Since then, the Trustee has continued to seek qualified counsel, but

27    without success. Thus, the fact that the Estate does not have litigation counsel in the

28    Tidus Case is due to a combination of the Debtor’s interference with the Trustee’s




                                                  -34-
     Case 1:13-bk-10386-GM           Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                    Desc
                                      Main Document    Page 35 of 47


1     efforts to retain the Makarem Firm and the difficulties that the Trustee has had in finding
2     suitably qualified counsel to replace the Makarem Firm.
3             It is premature to determine that this is a surplus case. Hopefully it will be, but in
4     the meantime whatever value resides in the Tidus Case should be preserved for the
5     benefit of the Estate and not abandoned to the Debtor.
6
7     Reply

8             After the Makaram Firm withdrew, the Trustee never suggested another law firm.

9     The Trustee still has not prepared for trial.

10            However, if the case is abandoned, the Debtor will retain Aire Spangler to

11    represent her on a contingency basis and the Debtor will contribute up to 50% of the net

12    proceeds to the Estate if that is needed to pay creditors in full.

13            The Debtor then sets forth a calculation to show that this is a surplus estate.

14
15    Evidentiary Review as to the Tidus Action

16                    The Court also decided to do a modified evidentiary review of McClure’s

17    case-in-chief in the Tidus Case, as it directly impacts both this Motion to Abandon and

18    the surplus calculation relevant to the Motion to Settle.

19            In compliance with the Court’s request, the parties filed copies of state court

20    papers.54 The current complaint pending in the Tidus Case is the Second Amended

21    Complaint, filed in June 2016. Both Shirley and Jason McClure are the plaintiffs. The

22    complaint alleges that when settlement efforts with Litt failed, the Tidus Firm was hired

23    to pursue the malpractice claims in state court. When Litt filed his fee application in the

24    bankruptcy court, the Tidus firm requested that McClure hire Ringstad & Sanders to

25    represent her in the bankruptcy matter. Ringstad was also to seek disgorgement from

26    Litt of unearned fees. Because of their malpractice, Litt obtained an additional $1.1

27    million in fees. Beyond that, the defendants charged McClure unreasonable fees for

28    54
        Although some of the papers in the Litt response are duplicative of those in the McClure one, for ease,
      I will cite to the McClure response – 2013 Case, dkt. #1389.



                                                        -35-
     Case 1:13-bk-10386-GM              Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11        Desc
                                         Main Document    Page 36 of 47


1     their services. She seeks compensatory damages and return of the fees that she paid
2     to the Tidus Firm/Ringstad.
3                Judge Mooney has bifurcated the Tidus Case into two sections: the claims
4     concerning the Litt claim for fees in the bankruptcy court and the claims for
5     representation of McClure in the Litt State Court Action. The claims as to the Litt State
6     Court Action were dismissed without prejudice pending the outcome of the Litt State
7     Court Action as no damages can be determined until that time.

8                I also asked McClure to file a summary of her case-in-chief in the Tidus Case.55

9     In response, Ms. McClure filed a summary of her prima facie case against Tidus, which

10    offers factual details underlying her malpractice and unreasonable fee claims set forth in

11    the Second Amended Claim.56

12
13    Analysis

14               Based on McClure’s submission of her summary of her case-in-chief and a

15    review and judicial notice of facts properly taken into evidence, the Court has prepared

16    a detailed analysis of liability and potential damages. Because of the state court

17    litigation as to Tidus, the Court feels that it is improper for its analysis (based solely on

18    the Debtor’s evidence and argument) to be publicly available. The analysis is contained

19    in a separate document and is being filed under seal concurrently herewith and is

20    incorporated by reference herein. Should there be any motions based on my under-

21    seal facts or analysis, they must also be filed under seal and the same distribution limits

22    will be placed on those filings.

23               Ms. McClure argues that this is a surplus estate. If this were the case, the Tidus

24    Case would not be needed to pay creditors in full and abandonment might be

25    appropriate. However, as set forth in the “Surplus Calculation” section and the Surplus

26    Calculation Chart below, the Court finds that if it approves the Litt Settlement and

27    thereby reduces the Litt lien, the estate would have a deficit of approximately

28    55
           2013 Case, dkt, 1521
      56
           See 2013 Case, dkt. #1525.




                                                      -36-
     Case 1:13-bk-10386-GM        Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11          Desc
                                   Main Document    Page 37 of 47


1     $1,558,241 - without considering any recovery on the Tidus Case. Thus, the disposition
2     of this asset will affect creditor recoveries.
3            The reasonable expected value from the Tidus Case is discussed in the Court’s
4     analysis being filed under seal
5            Ms. McClure also argues that the Trustee’s delay in administering this action is
6     grounds for abandonment. I agree that there have been delays in administering this
7     asset. I do not understand why it is taking months and months to find new counsel or

8     why the settlement talks are taking so long. And I am concerned that the Trustee has a

9     weak negotiating position since he clearly is not ready to go to trial. However, I cannot

10    yet conclude that these delays are harming the estate. The fact that McClure has

11    designated her new counsel and is ready to proceed with this case, if it is abandoned,

12    vitiates the weakness of the Trustee’s position. Because Ms. McClure is truly dedicated

13    to obtaining a recovery in this case, the defendants should be more amenable to settling

14    at a fair amount at this time and thus avoiding protracted and expensive litigation.

15           The standard for abandonment of estate property is that it be “burdensome to the

16    estate” or “of inconsequential value and benefit to the estate.” 11 U.S.C. §554. Ms.

17    McClure has not established that the Tidus Case is burdensome to the estate or of

18    inconsequential benefit or value to the estate. The Court must deny this motion to

19    abandon at this point.

20           The Court has waited for months so that the Trustee could advise it of the

21    proposed settlement terms. If this occurs, I can determine whether the proposed

22    settlement is for fair value and within the sound business judgment of the Trustee and

23    should be approved. If the case does not settle or the Court rules that the proposed

24    settlement will not be approved and the Trustee decides not to continue to prosecute it,

25    at that time the Trustee or Ms. McClure can bring a motion to abandon. I can then

26    review whether the Tidus Case is burdensome to the Estate or of inconsequential value

27    or benefit and thus should be abandoned to McClure or otherwise turned over to her to

28    prosecute.




                                                       -37-
     Case 1:13-bk-10386-GM      Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11              Desc
                                 Main Document    Page 38 of 47


1
2                                    SURPLUS CALCULATION
3        Case law defines a determination of whether this is a “surplus estate” by the
4     standard of “reasonable possibility.” Las Cruses Country Club, Inc., 2018 WL 1631243
5     (Bankr. NM, 2018); Lopez v. Specialty Restaurants Corp. (In re Lopez), 283 B.R. 22 (9th
6     Cir. BAP 2002); Nangle v. Surratt–Sales (In re Nangle), 288 B.R. 213, 216 (8th
7     Cir.BAP2003).

8        The Court requested that the Trustee and McClure each provide it with a

9     spreadsheet showing the expected assets and liabilities of this estate. I then reviewed

10    each, as well as other figures in the docketed papers and considered issues raised in

11    oral argument. This was done in June 2018 before the sale of property as part of the

12    PMB Settlement. My analysis, which is set forth as the Surplus Calculation Chart, takes

13    those later actions into account, and reaches the conclusion that after the reduction of

14    the Litt lien the estate should be expected to have a deficit of at least $1,558,241. The

15    major issues are as follows:

16       (1) While McClure assumes a large recovery from the Litt State Court Case, I find

17          that the settlement amount is fair and reasonable as discussed above as to the

18          Motion to Settle. Thus, for purposes of the abandonment motion, the Litt Lien

19          claim is included in this analysis at the $340,000 settled amount.

20          With respect only to the Motion to Settle, McClure would need to show a surplus

21          without giving effect to the Litt Settlement and before any recovery in the Litt

22          State Court Case (so that the estate is not taking any of the risks of her litigating

23          with Litt.) Replacing the amount of Litt’s claim under the proposed settlement

24          ($340,000) with the actual amount of his secured claims ($1,104,503) would

25          increase the estate’s deficit by an additional $764,503. And even if the Litt lien

26          were to be totally removed, there is still a deficit of $1,218,241.

27       (2) The issue of the McClure appeal of the PMB Settlement is confusing. McClure

28          does not include any sums for PMB’s default interest. As to the default interest, I




                                                 -38-
     Case 1:13-bk-10386-GM               Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                             Desc
                                          Main Document    Page 39 of 47


1              do not think that her appeal is meritorious. It was affirmed by the District Court
2              and is now pending in the Court of Appeals. However, no stay has been given. 57
3              But even if she were to prevail, PMB is an oversecured creditor and is entitled to
4              the simple interest provided for in the notes, which appear to be in the 6.25-6.75
5              percent range. PMB is also entitled to its attorney fees, which would likely be an
6              amount in excess of that in the approved settlement.58 Since it is unlikely that
7              McClure will prevail on her appeal, the Court is using the net figures received by

8              the Trustee on sale of Dalmation, Harrington, and Corbett plus the refund by

9              PMB. Hewitt and Honoapiilani (Maui) were listed for sale, but received no final

10             offers. PMB has now been paid in full.

11         (3) McClure disputes the SulmeyerKupetz unsecured claim of $143,980, but has

12             never filed an objection to this claim or revealed to the Court the basis of her

13             dispute. This lack of information is not a new issue as it has been raised by the

14             Trustee at several times in the past. Without knowing Ms. McClure’s basis for

15             objection, the Court cannot determine that the claim is less than $143,980 and so

16             includes that figure in the calculation.

17         (4) For purposes of discussion, the Court has also calculated what would happen if

18             McClure waived her homestead as to the house and that was also sold. As

19             noted in the chart, that would net the estate an additional $17,000.

20         (5) The analysis in the Surplus Calculation Chart notes $2,057,000 of loss carry

21             forward, but does not include it as an asset. This was the amount of the loss

22             carryforward in July 2016. This loss carryforward should be almost entirely

23             depleted, as the estimated tax liabilities on the sale of the $6.3 million of real

24             properties included in the Surplus Calculation Chart assumes the use of this loss

25             carryforward. But even if there were no taxes left to be paid, this would still not be

26
27
      57
28      2013 Case, dkt. 1431; 2:18-cv-698; 18-55753
      58
        2013 Case, dkt. 1256, p.5 (differential interest of $975,158.09); 13-bk-1-386, dkt. 1284, p. 11 (attorney fees for
      $275,000)




                                                              -39-
     Case 1:13-bk-10386-GM       Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11               Desc
                                  Main Document    Page 40 of 47


1            a surplus estate in that it would have a deficit of over $200,000 without including
2            the Litt lien.
3        (6) This analysis does not take into consideration the continued accrual of
4            administrative claims.
5        (7) The Tidus Case was not given an expected value as an asset of the estate
6            because of the difficulties of valuation.
7
8        Thus, for the purposes of the Motion to Settle, the Court finds that if the Litt

9     Settlement Agreement were not approved, the estate would have a deficit of at least

10    $2,322,744 and most likely a substantially greater deficit (due to increased

11    administrative expenses). As discussed in the Court’s analysis of the Tidus Case filed

12    under seal, the reasonable expected recoveries in the Tidus Case do not appear to be

13    sufficient to turn that deficit into a surplus. Thus, the Court concludes that it is NOT

14    reasonably possible that this will be a surplus estate. While the Debtor has an

15    emotional and psychological stake in the outcome of the Litt State Court Action, she has

16    no financial standing to assert.

17           The reasonably possible recovery to the Estate from the abandonment proposal

18    urged by McClure is insufficient to create a surplus estate. Thus, the Court concludes

19    that it is NOT reasonably possible that this will be a surplus estate.

20
21
22
23
24
25
26
27
28




                                                   -40-
       Case 1:13-bk-10386-GM                  Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                                       Desc
                                               Main Document    Page 41 of 47




 1                                                           SURPLUS CALCULATION
     Item               COURT         COURT COMMENTS                     Debtor, dkt. Comments              Trustee, dkt. Comments
 2                      FINDINGS                                         1474                               1472
 3                                                                        Where actual sales took place, those figures are used instead of the
                                                                                           Debtor’s or Trustee’s estimates
 4                                                               CASH ON HAND
 5 CASH ON HAND         $391,295      $530.877 minus PMB Collateral $391,295                                $391,295
     per 7/31/18 MOR                  on Riverside Drive Sale of
 6                                    $139,582. 2013 Case, dkt. 1245

 7                                                            REMAINING REAL PROPERTY
 8   For Hewitt and Honoapiilani, even though they did not sell, the Court
     uses amount they were listed for and deducts 8% for cost of sale.
 9   2013 Case, dkt. 1323-4, 1323-5
     510 Hewitt #102 $445,700 $1,595,000 minus 8% cost of sale $445,700                   $1,595,000      $159,028            $1,283,400
10
                                         minus Bank of NY (noted as                       minus 8% cost                       minus 8% cost
11                                       Resurgent (BOA)) lien of                         of sale minus                       of sale minus
                                         $1,021,700. There is no current                  Bank of NY lien                     Bank of NY lien
12                                       income and per the recent MORs,                  of $1,021,700.                      of $1,021,700.
                                         no payments are being made as                    2013 Case, dkt.
13                                       the lien amount is growing. 2013                 1323-5, 1474
14                                       Case, dkt. 1323-5, 1474
     Honoapiilani #102 $400,200 Lien paid in PMB Settlement,                 $400,200     Lien paid in     $381,800           Lien paid in
15                                       $435,000 net of selling costs at 8%              PMB                                 PMB
                                                                                          Settlement,                         Settlement,
16                                                                                        $435,000 net of                     $415,000 net of
17                                                                                        selling costs at                    selling costs at
                                                                                          8%                                  8%
18 Debtor’s home        $17,000       Debtor has 50% interest. If      $17,000            Debtor has 50% $17,000              Debtor has 50%
     (Gregory)                        included would add $253,000 (1/2                    interest. If                        interest. If
19                                    of $550,000 minus 8% cost of                        included would                      included would
20                                    sale). From that deduct $150,000                    add $253,000                        add $253,000
                                      homestead exemption and                             (1/2 of                             (1/2 of
21
22
23                                                                     -41-
24
       Case 1:13-bk-10386-GM            Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                                Desc
                                         Main Document    Page 42 of 47




 1                                                     SURPLUS CALCULATION
     Item             COURT      COURT COMMENTS                   Debtor, dkt. Comments          Trustee, dkt.   Comments
 2                    FINDINGS                                    1474                           1472
 3                               $86,000 taxes. Net to estate                  $550,000 minus                    $550,000 minus
                                 would be $17,000                              8% cost of sale).                 8% cost of sale).
 4                                                                             From that                         From that
                                                                               deduct                            deduct
 5                                                                             $150,000                          $150,000
 6                                                                             homestead                         homestead
                                                                               exemption and                     exemption and
 7                                                                             $86,000 taxes.                    $86,000 taxes.
                                                                               Net to estate                     Net to estate
 8                                                                             would be                          would be
 9                                                                             $17,000.                          $17,000
                                                                               Debtor does
10                                                                             not dispute fmv
                                                                               of $550,000
11 TOTAL          $862,900                                        $862,900                       $557,828
12 REMAINING REAL
     PROPERTY
13                                           NET PROCEEDS FROM SALES OF REAL PROPERTY
     910 Corbett #1   $260,422   actual proceeds of sale exclusive $260,422     actual proceeds $260,422         actual proceeds
14
                                 of Litt settlement reserve                     of sale exclusive                of sale exclusive
15                                                                              of Litt                          of Litt
                                                                                settlement                       settlement
16                                                                              reserve                          reserve
     910 Corbett #2   $248,427   actual proceeds of sale exclusive $248,427     actual proceeds $248,427         actual proceeds
17
                                 of Litt settlement reserve                     of sale exclusive                of sale exclusive
18                                                                              of Litt                          of Litt
                                                                                settlement                       settlement
19                                                                              reserve                          reserve
     910 Corbett #3   $240,665   actual proceeds of sale exclusive $240,665     actual proceeds $240,665         actual proceeds
20                               of Litt settlement reserve                     of sale exclusive                of sale exclusive
21                                                                              of Litt                          of Litt

22
23                                                             -42-
24
       Case 1:13-bk-10386-GM            Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                                 Desc
                                         Main Document    Page 43 of 47




1                                                       SURPLUS CALCULATION
     Item           COURT        COURT COMMENTS                     Debtor, dkt. Comments          Trustee, dkt.   Comments
2                   FINDINGS                                        1474                           1472
3                                                                                settlement                        settlement
                                                                                 reserve                           reserve
4 13621 Dalmation    $77,762     actual proceeds after sale, taking $77,762      actual proceeds    $77,762        actual proceeds
                                 into account paying Weintraub                   after sale,                       after sale,
5
                                 lien                                            taking into                       taking into
6                                                                                account paying                    account paying
                                                                                 Weintraub lien                    Weintraub lien
7 218 N. Harrington $162,275     actual proceeds after sale         $162,275     actual proceeds   $162,275        actual proceeds
                                                                                 after sale                        after sale
8
     TOTAL NET     $989,551      Not reflected on 7/31/18 MOR. $989,551                            $989,551
9    PROCEEDS FROM               Taken from dkt. 1472
     SALES OF REAL
10   PROPERTY
     BEFORE INCOME
11
     TAX
12   LEGAL FEES TO $0            Paid though PMB Settlement                   Not included; $0                     Paid though
     PMB                                                                      on appeal                            PMB Settlement
13   PMB REFUND    $191,486      2103 Case, dkt. 1500; this is not $191,486   The PMB         $191,486
                                 reflected in the 7/31/18 MOR                 Settlement is
14
                                                                              on appeal, but
15                                                                            for purposes of
                                                                              calculation, I
16                                                                            include the
                                                                              refund received
17
                               NET ASSETS BEFORE INCOME TAX WITHOUT CONSIDERATION OF LITT LIEN
18                  $2,435,232                                     $2,435,232                 $2,130,160

19
20
21
22
23                                                             -43-
24
       Case 1:13-bk-10386-GM                    Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                                      Desc
                                                 Main Document    Page 44 of 47




1
     Item                COURT          COURT COMMENTS                       Debtor, dkt.   Comments          Trustee, dkt.   Comments
2
                         FINDINGS                                            1474                             1472
3                                                                     TAX ISSUES
     Loss Carry          $0             Assumes that the $2,057,000 of $2,000,000             In 7/16, but
4 Forward                               carryforward (as of 7/16) has                         Debtor does
5                                       been exhausted by $6.6 million in                     not know how
                                        sales of above-noted real                             many NOLs
6                                       property (which has very little tax                   were applied to
                                        basis). Even if a substantial                         sales of
7                                       amount of the carryforward                            properties in
                                        remained, it could not offset the                     2016 and 2017
8
                                        estate’s deficit (below)                              to know what is
9                                                                                             available to be
                                                                                              applied in 2018
10   ESTIMATED TAX ($919,419) Assumes that $2,057,000 of loss unknown                         Not calculated. ($919,419)      Assumes that
     LIABILITIES ON                       carryforward (as of 7/16) can be                    Debtor has to                   this is partially
11
     SALE                                 used to partially offset taxable                    assume all taxes                offset by net
12                                        gain from $6.6 million of property                  offset until she                operating loss
                                          sales (noted above)                                 receives the
13                                                                                            information on
                                                                                              basis,
14
                                                                                              depreciation,
15                                                                                            recapture, AMT
                                                           UNPAID ADMINISTRATIVE EXPENSES
16   Although this is bound to increase, the Court cannot anticipate the     As to Landau Gottfried, the
17   amount or whether all administrative claims will be allowed             Chapter 11 Trustee, and Force
                                                                             10 fees, Debtor has not seen
18                                                                           the legal fees invoice and
                                                                             cannot comment
19   Landau Gottfried ($494,431)                                                                               ($494,431)
     Chapter 11           ($244,074)                                                                           ($244,074)
20
     Trustee
21
22
23                                                                       -44-
24
       Case 1:13-bk-10386-GM                 Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                              Desc
                                              Main Document    Page 45 of 47




 1 Item                  COURT          COURT COMMENTS              Debtor, dkt. Comments             Trustee, dkt.   Comments
                         FINDINGS                                   1474                              1472
 2 Force 10              ( $90,000)                                                                   ( $90,000)
 3 Pre-Trustee           ($365,721)                                                Debtor does        ($479,080)
     professional fees                                                             not know
 4                                                                                 which, if any,
                                                                                   administrative
 5                                                                                 fees the Trustee
 6                                                                                 will object to,
                                                                                   so has no way
 7                                                                                 to comment
     TOTAL               ($1,194,226)                               unknown                           ($1,307,585)
 8 ADMINISTRATIVE
 9 CLAIMS
                                                         PRIORITY TAX CLAIMS
10 FTB negotiated        ($1,090,058)                               ($1,090,058)                      ($1,090,058)
     settlement
11
                                                    UNDISPUTED UNSECURED CLAIMS
12 Gumbiner Savett ($71,000)                                       ($71,000)                          ($71,000)
     Home Depot          ( $4,277)                                 ( $4,277)                          ( $4,277)
13   Macy’s              ( $1,855)                                 ( $1,855)                          ( $1,855)
14   Makerem & Assoc     ($22,000)                                 ($22,000)                          ($22,000)
     T-Mobile            $0                                        $0                                 $0
15   Wells Fargo Bank    ($23,695)                                 ($23,695)                          ($23,695)
     Wood LLP            ($169,626)                                ($169,626)                         ($169,626)
16   Wood LLP            ($13,337)                                 ($13,337)                          ($13,337)
17   TOTAL               ($305,790)                                ($305,790)                         ($305,790)
     UNDISPUTED
18   UNSECURED
     CLAIMS
19
                                                     DISPUTED UNSECURED CLAIM
20 SulmeyerKupetz ($143,980)                                       $0         Disputed and ($143,980)
                                                                              not to be paid.
21
22
23                                                                -45-
24
       Case 1:13-bk-10386-GM          Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11                        Desc
                                       Main Document    Page 46 of 47




1                                                                             Debtor will file
                                                                              an objection
2                                                                             based on her
3                                                                             assertion that
                                                                              SulmeyerKupetz
4                                                                             breached its
                                                                              agreement with
5                                                                             Debtor after
6                                                                             bringing in
                                                                              Greenberg &
7                                                                             Bass and
                                                                              actively worked
8                                                                             to sabotage
                                                                              Debtor’s
9
                                                                              proposed Plans
10                                          TOTAL UNPAID UNSECURED CLAIMS
                     ($449,770)                                 ($305,790)                     ($449,770)
11
                                        TOTAL LIABILITIES BEFORE LITT SECURED CLAIM
12                   ($3,653,473)                               ($1,395,848)                   ($3,766,832)

13
                                    NET ASSETS BEFORE CONSIDERING LITT SECURED CLAIM
14
                     ($1,218,241)                            $1,039,384                        ($1,636,672)
15
16
                                         BALANCE CONSIDERING LITT SECURED CLAIM
17
18 WITH              ($1,558,241)   Litt lien of $340,000            $699,384                   ($1,976,672)
     SETTLEMENT
19
     NO SETTLEMENT   ($2,322,744)   Litt lien of $1,104,503          ($65,119)                  ($2,741,175)
20
21
22
23                                                            -46-
24
Case 1:13-bk-10386-GM          Doc 1528 Filed 10/23/18 Entered 10/23/18 11:24:11      Desc
                                Main Document    Page 47 of 47


                                       CONCLUSION


 For the reasons set forth above, the Motion to Settle will be granted and the Motion to
 Abandon will be denied.


                                           ###




      Date: October 23, 2018
